DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I and the compound H2N-C(Pam-1) with traverse in the reply filed on 22 Sept, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 20 Oct, 2020.

Claims Status
Claims 94-103 and 105-111 are pending.
Claims 106 and 107 have been amended. 
Claims 109 and 111 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claim 104 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

The rejection of claims 94-108 and 110 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17 of U.S. Patent No. 10,576,144 is hereby withdrawn due to the filing of an approved terminal disclaimer.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95-103, 105-108 and 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95, and claims dependent on it, allow for certain groups to be alkyl groups of a given range (such as C1-C6), but also allow them to be substituted with alkyl groups.  This makes it unclear what is claimed.  For example, if an embodiment has an R3 being a C8 group, is this a C8 group (not allowed by the claims) or a C6 group substituted with an ethyl group (allowed by the claims)?
response to applicant’s arguments
	Applicants argue that the C1-C6 refers to the longest carbon chain, while the substituents are side chains, and that this was not rejected in the parent application.
Applicant's arguments filed 10 Feb, 2021 have been fully considered but they are not persuasive.

Applicants argue that the C1-C6 refers to the longest carbon chain, while the substituents are side chains.  This appears to be from the naming conventions for alkanes, but there is no evidence on record that this is how applicants intended this claim language to be interpreted.  In addition, the plain language of the claims does not support this interpretation.  R3, for example, is allowed to be C1-6 alkyl, and allows for C1-6 aliphatic to substitute the C1-6 alkyl.  There is no possible configuration of atoms where a C1-6 alkyl is substituted with a C6 alkyl where the substituent is not part of the longest carbon chain.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 94-102 and 105, 106, and 108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 136-138, 142, 146, 150, and 151 of copending Application No. 16/638,185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate or render obvious the instant claims.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants argue that, since the instant application is the prior filed application, this rejection should be withdrawn.
Applicant's arguments filed 10 Feb, 2021 have been fully considered but they are not persuasive.

	Unfortunately, withdrawing this rejection under that basis requires that the rejection be the only one outstanding.  This is not currently the case.

second rejection
Claims 94-106, 108 and 110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 14, and 16 of copending Application No. 16/251,136 (US 20190256552) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate or render obvious the instant claims.
Competing claim 1 is identical with instant claim 94, save that it specifies specific epitopes, anticipating it and claim 104.  Competing claims 2-11 are identical with instant claims 95-103 and describe the same limitations as instant claim 110.  Competing claim 13 describes the same limitations as instant claim 105, while competing claim 14 is likewise identical with instant claim 106 and competing claim 16 with instant claim 108
response to applicant’s arguments
.
Applicant's arguments filed 10 Feb, 2021 have been fully considered but they are not persuasive.

	Unfortunately, withdrawing this rejection under that basis requires that the rejection be the only one outstanding.  This is not currently the case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658